Case: 1:20-cv-06102 Document #: 1 Filed: 10/14/20 Page 1 of 6 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

TRUSTEES OF THE CHICAGO PAINTERS AND )

DECORATORS PENSION FUND; TRUSTEES OF THE)

CHICAGO PAINTERS AND DECORATORS )

WELFARE FUND; TRUSTEES OF THE )

CHICAGO PAINTERS AND DECORATORS )

SAVINGS FUND; TRUSTEES OF THE CHICAGO )

PAINTERS AND DECORATORSAPPRENTICESHIP _ )

FUND; TRUSTEES OF THE CHICAGO PAINTERS )

AND DECORATORS SCHOLARSHIP FUND; )

AND TRUSTEES OF THE CHICAGO PAINTERS )

AND DECORATORS JOINT COOPERATION )
TRUST FUND, ) No. 20-cv-6102

)

Plaintiffs, )

)

v. )

)

ALFREDO BARRAZA, Individually and d/b/a WINDY _ )

CITY DECORATING, a sole proprietorship. )

)

)

Defendant. )

COMPLAINT
Plaintiffs, TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS
PENSION FUND; TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS
WELFARE FUND; TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS
SAVINGS FUND; TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS
APPRENTICESHIP FUND; TRUSTEES OF THE CHICAGO PAINTERS AND
DECORATORS SCHOLARSHIP FUND; TRUSTEES OF THE CHICAGO PAINTERS AND

DECORATORS JOINT COOPERATION TRUST FUND, by and through their attorneys,
Case: 1:20-cv-06102 Document #: 1 Filed: 10/14/20 Page 2 of 6 PagelD #:2

DONALD D. SCHWARTZ, PAUL M. EGAN, JAMES R. ANDERSON, BRIAN C. JAMES
and GRANT R. PIECHOCINSKI and ARNOLD AND KADJAN LLP, complain against the
Defendant, ALFREDO BARRAZA, Individually and d/b/a WINDY CITY DECORATING.
a sole proprietorship as follows:
Jurisdiction and Venue

1. This Court has subject matter jurisdiction pursuant to Section 301 of the National
Labor Relations Act, as amended, 29 U.S.C. 185(a), and Section 502 of the Employee Retirement
Security Act (ERISA) of 1974, as amended, 29 U.S.C. Section 1132(e)(1), 1145 and 28 U.S.C.
Section 1331, and federal common law.

2. The Northern District of Illinois is the proper venue pursuant to 29 U.S.C. Section
1132(e) as the Plaintiffs Funds are administered here in this judicial district.

The Parties

3. The Plaintiffs are the Trustees of the Chicago Painters and Decorators Pension
Fund; Trustees of the Chicago Painters and Decorators Welfare Fund; Trustees of the Chicago
Painters and Decorators Savings Fund; Trustees of the Chicago Painters and Decorators
Apprenticeship Fund; Trustees of the Chicago Painters and Decorators Scholarship Fund; and
Trustees of the Chicago Painters and Decorators Joint Cooperation Trust Fund (“the Funds”), and
have standing to sue pursuant to 29 U.S.C. Section! 132(d)(1).

4. The Funds have been established pursuant to Collective Bargaining Agreements
previously entered into between the Painters’ District Council No. 14 and its affiliated locals (the
“Union”), and certain employer associations whose employees are or were covered by one or more

Collective Bargaining Agreements with the Union.
Case: 1:20-cv-06102 Document #: 1 Filed: 10/14/20 Page 3 of 6 PagelD #:3

5. The Funds are maintained and administered in accordance with and pursuant to the
provisions of the National Labor Relations Act, 29 U.S.C. Section 186 et. seq., and the Employee
Retirement Security Act, 29 U.S.C. Section 1001, et. seq., and also pursuant to the terms and
provisions of the Collective Bargaining Agreements and Declarations of Trust (“Trust
Agreements”) which established the Funds.

6. Defendant, ALFREDO BARRAZA, Individually and d/b/a WINDY CITY
DECORATING (“BARRAZA”), an Illinois sole proprietorship, is an employer engaged in an
industry affecting commerce which since at least April 8, 2016 entered into a Collective
Bargaining Agreement with the Union (“Labor Agreement”) whereby BARRAZA agreed to be
bound by the provisions of the Labor Agreement and any subsequent agreements negotiated
between the Union and certain employer associations.

The Agreements

7. Pursuant to the provisions of the Labor Agreement, BARRAZA is bound to the
Trust Agreements and is required to make periodic contributions to the Funds for each hour
worked by its bargaining unit employees working within the occupational and jurisdictional scope
described therein at the rate and in the manner specified by the Labor Agreement and the Trust
Agreements. In addition, BARRAZA is required to make contributions to the Funds measured
by hours worked by subcontractors performing painters’ or tapers’ work who fail to make
contributions to the Funds.

8. Under the terms of the Labor Agreement and Trust Agreements to which it is
bound, BARRAZA is required to submit all necessary books and records to Plaintiffs’ auditor for

the purpose of determining whether or not BARRAZA is in compliance with its obligation to
Case: 1:20-cv-06102 Document #: 1 Filed: 10/14/20 Page 4 of 6 PagelD #:4

contribute to the Funds. Under the terms of the Labor Agreement and Trust Agreements to which
it is bound, BARRAZA is also required to remit contribution at dates certain and the failure to pay
monthly contributions in a timely manner results in the assessment of liquidated damages as set
forth in the Labor Agreement. In addition, the Labor Agreement and the Trust Agreements require
WINDY to pay liquidated damages, auditor fees, and all attorneys’ fees and court costs incurred
by the Funds in the collection process.
The Claims

9. BARRAZA has breached the provisions of the Labor Agreement and Trust
Agreements by failing to make all of the contributions owed to the funds for the work months of
June, 2020 through the present. Specifically, BARRAZA has also failed to timely pay monthly
contributions for work months at certain times and liquidated damages which are owed in an
amount not presently precisely ascertainable, and liquidated damages are owed on those reports.

10. Pursuant to the provisions of the Labor Agreement and Trust Agreements,
BARRAZA is required to pay liquidated damages, auditor fees and all attorneys’ fees and court
costs incurred by the Funds in the collection process.

11. Plaintiffs have complied with all conditions precedent in bringing this suit.

12. Plaintiffs have been required to employ the undersigned attorneys to collect the
monies that may be found to be due and owing from BARRAZA.

13. |BARRAZA is obligated to pay the attorneys’ fees and court costs incurred by the
Plaintiffs pursuant to the Labor Agreement, the Trust Agreements, and 29 U.S.C. Section 1132

(g)(D).

14. Pursuant to 29 U.S.C. Section 1132(g)(2)( c ), Plaintiffs are entitled to an amount
Case: 1:20-cv-06102 Document #: 1 Filed: 10/14/20 Page 5 of 6 PagelD #:5

equal to the greater of:
(1) interest on the unpaid contributions; or

(11) liquidated damages provided for under the Trust Agreements
not in excess of 20% of the amount that is due.

Relief Sought

WHEREFORE, Plaintiffs pray for relief as follows:

A. That BARRAZA be ordered to produce reports and contributions for the
period from June, 2020 through the present and that judgment be entered in favor of Plaintiffs and
against the Defendant in the amount shown to be due and owing on those reports;

B. That judgment be entered in favor of Plaintiffs and against BARRAZA in the
amount shown to be due and owing for its unpaid liquidated damages;

C. That BARRAZA be ordered to produce its books and records for a fringe benefit
fund contribution compliance audit for the period from July 31, 2017 through the present; and that
judgment be entered against BARRAZA and in favor of Plaintiffs, in the amount shown to be due
under the audit.

D. That Plaintiffs be awarded their costs herein, including audit costs, interest,
reasonable attorneys’ fees and court costs incurred in the prosecution of this action, together with
liquidated damages in the amount of 20%, all as provided in the Labor Agreement, Trust

Agreements, and 29 U.S.C. Section 1132(g); and
Case: 1:20-cv-06102 Document #: 1 Filed: 10/14/20 Page 6 of 6 PagelD #:6

E. Such other and further relief as the Court deems appropriate.

By: /s/ James R. Anderson
One of their Attorneys
DONALD D. SCHWARTZ

DONALD D.SCHWARTZ
PAUL M. EGAN

JAMES R. ANDERSON
BRIAN C. JAMES

GRANT R. PIECHOCINSKI
ARNOLD AND KADJAN LLP
35 East Wacker Drive, Suite 600
Chicago, Illinois 60601
